
	
		I
		111th CONGRESS
		2d Session
		H. R. 6483
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to revise certain
		  infrastructure finance provisions.
	
	
		1.Short titleThis Act may be cited as the
			 TIFIA Expansion Act of
			 2010.
		2.TIFIA funding of
			 qualified transit capital projects
			(a)Definition of
			 master credit agreementSection 601(a) of title 23, United States
			 Code, is amended—
				(1)in paragraph (8)—
					(A)by striking and at the end
			 of subparagraph (C);
					(B)by striking the period at the end of
			 subparagraph (D) and inserting a period; and
					(C)by adding at the end the following:
						
							(E)a project or program of related projects
				that—
								(i)is
				for the design, acquisition, construction, or rehabilitation of one or more
				transportation projects that reduces emissions of greenhouse gases or has a
				positive impact on congestion; and
								(ii)receives not more
				than 30 percent of its funding for capital costs from Federal grant funds made
				available under this title or chapter 53 of title 49, United States
				Code.
								;
				and
					(2)by adding at the
			 end the following:
					
						(15)Master credit
				agreementThe term
				master credit agreement means an agreement entered into by and
				between the Secretary and an obligor for a project defined in paragraph (9)(E)
				that—
							(A)makes contingent commitments of one or more
				secured loans or other Federal credit instruments at future dates;
							(B)establishes the
				amounts and general terms and conditions of such secured loans or other Federal
				credit instruments;
							(C)identifies the
				dedicated revenue sources that will secure the repayment of such secured loans
				or other Federal credit instruments; and
							(D)provides for the
				obligation of funds for such secured loans or other Federal credit instruments
				after all requirements under section 602(c) have been met for the project,
				including compliance with the requirements of the National Environmental Policy
				Act of 1969 (42 U.S.C. 432i et
				seq.).
							.
				(b)Eligibility and
			 eligible projected costsSection 602(a) of title 23, United States
			 Code, is amended—
				(1)in paragraph (1)
			 by adding before the period at the end the following:
					
						(1), including, in the case of a master credit
				agreement, at such time as the disbursement of loan proceeds or the provision
				of other credit assistance pursuant to the master credit
				agreement
						;
				and
				(2)in paragraph
			 3—
					(A)by striking subparagraph (B)
			 in subparagraph (A) and inserting subparagraphs (B) and (C);
			 and
					(B)by adding at the
			 end the following:
						
							(C)Mega Transportation
				ProjectsIn the case of a
				project defined in section 601(a)(8)(E), eligible project costs shall be
				reasonably anticipated to equal or exceed
				$1,000,000,000.
							.
					(c)Secured
			 loansSection 603(b)(2) of
			 title 23, United States Code, is amended by striking 33 percent
			 and inserting 49 percent.
			(d)Lines of
			 creditSection 604(b)(2) of
			 title 23, United States Code, is amended by striking 33 percent
			 and inserting 49 percent.
			(e)FundingSection 608(a) of title 23, United States
			 Code, is amended—
				(1)in paragraph (1)
			 by striking $122,000,000 for each of fiscal years 2005 through
			 2009 and inserting $375,000,000 for each of fiscal years 2011
			 through 2015; and
				(2)in paragraph (3) by striking
			 $2,200,000 for each of fiscal years 2005 through 2009 and
			 inserting $5,000,000 for each of fiscal years 2011 through
			 2015.
				(f)Conforming
			 amendmentSection 603(a)(1)
			 of title 23, United States Code, is amended by inserting after into
			 agreements the following: , including master credit
			 agreements,.
			
